Citation Nr: 1022978	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  98-19 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased initial evaluation for chronic 
low back strain, currently 10 percent disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In the November 1998 substantive appeal, the Veteran 
indicated her desire for a hearing at the RO before a 
Veterans Law Judge.  In a March 2003 statement, her current 
representative noted that the Veteran desired neither a video 
conference hearing nor in-person hearing before a Veterans 
Law Judge.  As such, the Veteran's hearing request is 
considered withdrawn and the Board will continue with 
appellate review.

This appeal was remanded by the Board in May 2006 for 
additional development.  The Board issued a decision in 
December 2008.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The attorney for the appellant and the Secretary of Veterans 
Affairs filed a Joint Motion for Partial Remand in August 
2009.  By Order of the Court, the claim was returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2010 letter, the Veteran's representative asserted 
that the Veteran's low back disability had increased in 
severity since the last VA examination.  The Veteran also 
provided the name and address of a private orthopedic 
physician from which the Veteran has been receiving 
treatment.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
As such, the Board finds that a VA examination is warranted 
to determine the current severity of the Veteran's disability 
as well as to obtain the current treatment records.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all treatment records from the 
Veteran's private physician provided in 
the May 2010 letter from the Veteran's 
representative.  Any negative reply should 
be included in the claims file.

2.	Then, the RO should afford the Veteran 
a new VA examination to determine the 
nature and extent of the Veteran's 
service-connected low back disability.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with 
the examination.  The examiner should 
specifically include any findings of 
functional loss due to weakness, 
fatigability, incoordination, restricted 
or excess movement of the joint, or pain 
on movement in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


